Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with John Hilten on 03/17/2022.  The Applicant has agreed to an Examiner’s amendment as follows: 
 1. (Currently amended) A method of reducing collisions of uplink (UL) data transmissions from a UE of a wireless communication network to a base station of the wireless communication network, comprising one or more processors performing the steps of: 
generating an index for each of a plurality of configured UL grant configurations, 
modifying logical channel mapping restrictions to include one or more of the configured UL grant configuration indexes, 
using the one or more configured UL grant configuration indexes to map a logical channel associated with the modified logical channel mapping restrictions to one or more of the configured UL grant configurations, and 
.

Allowable Subject Matter
Claims 1-2 are allowed; claims 3-4 are canceled.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 recites, inter alia, generating an index of 2 for a second configured UL grant configuration, modifying the logical channel mapping restrictions to include the configured UL grant configuration index of 2, using the configured UL grant configuration index of 2 to map a second logical channel associated with the logical channel mapping restrictions to the second configured UL grant configuration, and using 
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DINH NGUYEN/Primary Examiner, Art Unit 2647